FILED
                           NOT FOR PUBLICATION                             FEB 23 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CYNTHIA HOWARD,                                  No. 12-17692

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01216-FJM

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                             for the District of Arizona
               Frederick J. Martone, Senior District Judge, Presiding

                     Argued and Submitted February 10, 2015
                            San Francisco California

Before: SCHROEDER and SILVERMAN, Circuit Judges, and GARBIS, Senior
District Judge.**

       Appellant Cynthia Howard challenges the denial of Social Security benefits.

She was employed as an accountant but has not worked since 2005, and it is not

disputed that she suffers from a variety of mental and physical impairments.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Marvin J. Garbis, Senior United States District Judge
for the District of Maryland, sitting by designation.
      Howard correctly points out that the ALJ failed to provide any reason for

rejecting the opinion of one of Howard’s treating physicians, Dr. Albery, who had

found Howard suffered from severe mental impairments and from physical

conditions creating pain he described as “excruciating.” The ALJ failed even to

mention Dr. Albery’s opinion. Our law requires that the ALJ give at least a

“specific and legitimate” reason for rejecting the opinion of a treating physician.

Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995). The government responds that

there were reasons the ALJ could have given for rejecting Dr. Albery’s opinion,

but we are not allowed to consider post hoc rationalizations. Bray v. Comm’r of

Soc. Sec. Admin., 554 F.3d 1219, 1225–26 (9th Cir. 2009) (citing SEC v. Chenery

Corp., 332 U.S. 194, 196 (1947)).

      The ALJ found Howard’s testimony not credible, but only because it did not

comport with the ALJ’s own assessment of Howard’s residual functional capacity.

Howard correctly points out that the ALJ’s explanation was conclusory and

circular. It failed to provide a specific, clear and convincing reason for rejecting

her symptom testimony. See Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)

(holding that an ALJ may only reject a claimant’s testimony about the severity of

her symptoms if he provides specific, clear and convincing reasons for doing so).




                                           2
      In reviewing the other expert testimony and medical opinions, the ALJ

concluded that he gave “greater weight” to the psychologist who evaluated Howard

at the request of the state agency, Dr. Tromp. Dr. Tromp, however, noted

“moderate” limitations in the ability to perform adequately during the course of a

workday and a “marked” limitation in Howard’s ability to get along with

coworkers. When the vocational expert was specifically asked whether a person

with the limitations discussed by Dr. Tromp would be able to work, the expert

responded she could not.

      Accordingly, the ALJ’s opinion that Howard retained the functional capacity

for work as an accountant is therefore not supported by substantial evidence. It is

contrary to the opinion of the treating physician Dr. Albery, Howard’s own

testimony, the conclusions of the vocational expert, and the opinion of the

psychologist Dr. Tromp whose views the ALJ credited. The record is fully

developed and therefore there is no reason to remand for further evidentiary

proceedings. See Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). The

judgment of the district court is reversed with instructions to remand for the

computation of benefits. Id.

      REVERSED and REMANDED.




                                          3